Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 11/09/20 has been entered.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 2-4, 6-9, 12-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,     5, 10,     11, and     15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20190280802 A1, cited by applicant of record) in view of Damnjanovic (US 20160212625 A1, cited by applicant of record).

claims 1, 5, 11, and 15, Ma discloses a method comprising:
transmitting, by a network device in a wireless network to a first user equipment (UE) (gNB to WTRU (i.e., UE) [par. 0130]), a pre-emption indication in a pre-emption indication slot [fig. 19],
wherein the pre-emption indication indicates which resources are pre-empted, and wherein the pre-emption indication includes (Time info (i.e., resources) [par. 0130-131]).
Regarding claim 11, Ma discloses a network device (gNB [par. 0130]) comprising: at least one processor [par. 0130 (inherent)]; and a non-transitory CRSM [par. 0130 (inherent)].
Regarding claim 15, Ma discloses a first apparatus (WTRU [fig. 29B]) comprising: at least one processor [fig. 29B no. 118]; and a non-transitory CRSM [fig. 29B no. 130, 132].
Although Ma discloses preemption indications, as discussed above, Ma does not explicitly disclose includes beamforming information or interference channel information. However, these concepts are well known as disclosed by Damnjanovic.
In the same field of endeavor, Damnjanovic discloses:
beamforming information or interference channel information [par. 0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma with Damnjanovic. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of coordinating scheduling for transmissions to UEs [Damnjanovic par. 0113].

Regarding claims 10 and 20, Ma and Damnjanovic disclose everything claimed, as applied above.
Ma and Damnjanovic further disclose further comprising:
performing, by the first apparatus, beam forming based on the beamforming information [Damnjanovic, as discussed above] in the pre-emption indication [Ma, as discussed above]; or
performing, by the first apparatus, interference cancellation based on the interference channel information [Damnjanovic, as discussed above] in the pre-emption indication [Ma, as discussed above].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rudolf (US 20190268930 A1) discloses preemption indication for preceding slots [par. 0003, 0113, 0123, 0129].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419